JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the memoranda filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order of detention be affirmed. The district court did not clearly err in concluding that no condition or combination of conditions would reasonably assure the safety of the community in the event of appellant’s release. See United States v. Smith, 79 F.3d 1208, 1211 (D.C.Cir.1996) (per curiam).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.